Citation Nr: 0211771	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Evaluation of post-operative residuals of removal of 
pterygium in both eyes, rated as noncompensably disabling 
from February 12, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for post-operative residuals of the 
removal of pterygium in both eyes and assigned a 
noncompensable evaluation from February 12, 1997.  The 
veteran was notified of the rating action by a letter in 
May 1997.  The veteran testified at a hearing before a member 
of the Board in September 2000.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of the issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, February 12, 1997.

Previously, this case was before the Board in October 2000 
when it was remanded for additional development. 


FINDINGS OF FACT

1.  The RO attempted to afford the veteran a VA 
ophthalmologic examination to assess the level of severity of 
his service-connected eye disability.  The veteran, however, 
failed to report for the scheduled examination without good 
cause.

2.  The veteran was previously found to have best corrected 
visual acuity of 20/25 and 20/25-3, bilaterally, at near and 
distance, with no evidence of a 4.0 diopters difference in 
spherical correction between the eyes, and no evidence of 
keratoconus.

3.  The record does not demonstrate that the veteran has 
visual loss resulting from his service-connected post-
operative residuals of removal of pterygium in both eyes.


CONCLUSION OF LAW

A compensable evaluation for service-connected post-operative 
residuals of removal of pterygium in both eyes is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.27, 4.75, 4.84a 
(Diagnostic Codes 6034, 6079) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

The veteran's service-connected eye disability has been 
evaluated as noncompensably disabling under 38 C.F.R. § 4.84a 
(Diagnostic Code 6034) (2001), which provides that the 
disability is rated for loss of vision, if any.  Loss of 
vision is rated pursuant to 38 C.F.R. § 4.84a (Diagnostic 
Codes 6061-6079) (2001).  A noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  38 C.F.R. 
§ 4.84a (Diagnostic Code 6079) (2001).  A 10 percent 
evaluation is warranted where vision is 20/50 in one eye and 
20/40 in the other eye.  Id.  A 10 percent evaluation is also 
warranted where vision is 20/50 in both eyes.  38 C.F.R. 
§ 4.84a (Diagnostic Code 6078) (2001).  Visual acuity is to 
be measured based on the best distant vision obtainable after 
the best correction by glasses, unless there is a difference 
of more than four diopters of spherical correction between 
the two eyes, or in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2001).

The Board noted in its October 2000 remand that, because the 
veteran provided testimony in September 2000 at which time he 
described some of the problems he experienced which he 
believed were due to service-connected disability, including 
tearing, burning sensation in the left eye, redness in the 
morning, double or blurred vision, and light sensitivity, 
there was clear implication that he believed his disability 
had worsened since the time of his last VA examination in 
May 1998.  Consequently, the Board remanded the case to 
schedule the veteran for a VA ophthalmologic examination to 
determine the nature, severity, and characteristics of the 
veteran's service-connected post-operative residuals of the 
removal of pterygium in both eyes.  The record shows that the 
RO and VA medical facility thereafter scheduled an 
examination in July 2001 in order to assist the veteran.  

The record, however, indicates that the veteran failed to 
appear at the scheduled VA examination in July 2001.  With 
respect to that examination, it should be pointed out that, 
the rating decision appealed by the veteran was the original 
rating for eye disability, see Fenderson, supra, and as such 
was the result of an original compensation claim.  This is 
significant because the provisions of 38 C.F.R. § 3.655 
require the adjudication of any original compensation claim 
based on the available evidence of record when an examination 
is necessary to prove entitlement and the claimant fails to 
report without good cause.  38 C.F.R. § 3.655(b) (2001).  
Accordingly, the Board must decide this matter without the 
advantage of evidence that might have been obtained had the 
veteran appeared for the examination scheduled in July 2001.

In doing so, the Board notes that the record contains a 
letter, dated in June 2001, in which the RO had informed the 
veteran that a VA examination was being scheduled and that he 
would be notified of the time and place of such examination.  
Moreover, the RO informed the veteran that VA might require 
additional tests, procedures, and examinations to gain a more 
accurate assessment of the current level of his eye 
disability.  The RO also advised the veteran that, if he 
failed to report for any scheduled examination without good 
cause, the claim would be evaluated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2001).  In addition, the 
RO informed the veteran in a May 2002 supplemental statement 
of the case that he had failed to report a scheduled 
examination and that evidence from this examination could not 
be considered.  

The record further indicates that the veteran's 
representative, in a statement dated in July 2002, 
acknowledged that the veteran failed to report to the 
scheduled examination; however, the representative did not 
provide an explanation as to why the veteran failed to do so.  
The veteran also did not provide any evidence of good cause 
for failing to report for his scheduled examination.  
Therefore, because the veteran's claim is an original claim, 
and the veteran has not presented any evidence of good cause 
for failing to report for his scheduled examination, the 
Board concludes that the veteran's failure to submit to 
examination equates to failure to report, which means that 
the Board must rate on the basis of the available record.  
38 C.F.R. § 3.655.  

Based on the evidence of record, the Board finds that a 
compensable evaluation for post-operative residuals of 
removal of pterygium in both eyes, from February 12, 1997, is 
not warranted.  In the veteran's case, the measurements of 
visual acuity do not meet the schedular criteria for a 
compensable evaluation.  The record shows that, when examined 
by VA in March 1997, the veteran was found to have visual 
acuity of 20/30+ in the right eye and 20/25 in the left eye.  
A February 1998 VA optometry examination report indicates 
that the veteran's visual acuity was better than 20/40 in 
both eyes, with no significant visual field deficit noted.  
Moreover, when examined by VA most recently in May 1998, the 
veteran was found to have corrected visual acuity of 20/25 
and 20/25 -3 in both eyes, at near and distance.  The 
diagnoses included a history of pterygium of both eyes and 
removal with no recurrence on examination.

The salient point in rating the veteran's service-connected 
residuals of removal of pterygium in both eyes is the extent 
of any current visual disability resulting from the service-
connected pterygia residuals.  The Board notes that no VA 
examiner has indicated that the veteran has visual loss due 
to service-connected eye disability.  Nevertheless, the 
measurements of visual acuity that are of record do not meet 
the schedular criteria for a compensable evaluation.  Hence 
the need for another examination to establish entitlement.  
38 C.F.R. § 3.655.  As noted above, in order to warrant a 10 
percent evaluation, the veteran would have to have visual 
acuity that was impaired to at least 20/50 in one eye and to 
at least 20/40 in the other eye.  38 C.F.R. § 4.84a 
(Diagnostic Code 6079) (2001).

The Board has also considered that eye disorders may be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2001).  In doing so, the Board acknowledges that, at 
the veteran's September 2000 hearing, the veteran's 
representative argued that the veteran should at least be 
assigned a compensable evaluation for his eye problems under 
Diagnostic Code 6009 due to irritation and photosensitivity.  
Nevertheless, because the veteran failed to report to his 
scheduled examination, it remains unclear whether any other 
eye pathology is related to the service-connected post-
operative residuals of the removal of pterygium in both eyes.  
Consequently, there is no indication that the veteran has an 
unhealed eye injury; an evaluation under 38 C.F.R. § 4.84a 
(Diagnostic Code 6009) (2001) may not be assigned.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  The Board also considered his 
testimony at the September 2000 hearing regarding the 
severity of the eye disability.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding a compensable evaluation at any time 
during the pendency of this claim.  Fenderson, supra.  Should 
the veteran's disability picture change in the future, he may 
be assigned a compensable evaluation.  See 38 C.F.R. § 4.1 
(2001).  At present, however, there is no basis for such an 
evaluation.  The Board concludes that, for the reasons set 
out above, the preponderance of the evidence is against the 
claim for a compensable evaluation.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has also alluded to the question of whether the 
veteran was entitled to a rating for eyes on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected eye disability resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
service-connected eye problems are so unusually debilitating 
as to warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  The Board has also considered 
the final regulations that VA issued to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  A discussion of the 
pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, the RO contacted the veteran in February 1997 
and requested him to provide evidence to support his claim.  
He was informed that evidence should be submitted within one 
year to allow for payment of benefits in association with the 
claim.  The RO also contacted the veteran in April 2001 and 
requested him to provide evidence of any treatment for 
service-connected eye disability.  The RO also informed the 
veteran that the evidence should be submitted within 60 days 
if possible but within one year to allow for payment of 
benefits in association with the claim.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by rating action of April 1997, a statement of the 
case issued in April 1998, and supplemental statements of the 
case issued in April 1998 and May 2002, which informed him of 
the applicable law and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
obtained all records from sources identified by the veteran, 
including his post-service VA treatment records.  Moreover, 
the veteran has been afforded VA examinations to evaluate the 
severity of his service-connected disability in March 1997 
and May 1998.  He also provided testimony before a member of 
the Board in September 2000.  Furthermore, the veteran was to 
be afforded a VA examination in July 2001, the results of 
which would have been used to evaluate his claim for a 
compensable evaluation.  The veteran, however, failed to 
report for this scheduled examination without good cause.  
This requires that VA rate based on the evidence already of 
record.  38 C.F.R. § 3.655.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence that would have been added as a result of the June 
2001 VA examination.  The veteran has not alleged that there 
is any outstanding evidence that would support his 
contentions, other than that already requested of him.  After 
a review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  This is especially so in light of 
the mandate of 38 C.F.R. § 3.655.

Under the circumstances of this case, the Board concludes 
that a remand for further action under the VCAA will serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Consequently, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

A compensable evaluation for post-operative residuals of 
removal of pterygium in both eyes from February 12, 1997, is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

